DUFOUR, J.
The plaintiff appeals from a judgment sustaining an exception of no cause of action filed by one of the defendants herein, the Suburban Realty Company.
The allegations of the petition are that, under a contract with Wisner, plaintiff made certain repairs to a dredge boat belonging to the Realty Company of which Wlisner was a large stockholder and that, though the obligation was contracted by Wisner in his own name and the account was charged to him personally, he stated that he would arrange later >to have the obligation as*358surued by some, other person o.r corporation,,.
May 15, 1911.
Lt is further alleged that the repairs inured to the benefit of the Eealty Co., that Wisner claims that the obligation is that of the Eealty Co., and the latter claims that, the obligation is Wisner’s.
The prayer is for a judgment in solido against both •defendants. The exception was properly maintained.
The allegation that the contract was made personally and dn his own name excludes the idea that Wisner was. acting as agent for the Eealty Co. It is not claimed that.
N there was an assumption of liability by the company.
A plaintiff suing for the Value of services rendered under a contract with one person cannot recover from another who did not employ him, however valuable the result of the services may have been to the latter.
7 Crt. of App., 148; 119 La. 49.
Judgment affirmed without prejudice to the right of plaintiff to renew its demand upon proper allegations.
126 L. 192.